DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive. Applicant argues, on page 10 last paragraph, that one reasonably skilled in the art would have been able to make and use the subject matter of claims 1 and 5 from Fig 3 and [0037] by merely by interchanging the term "P-TMSI" and the term "GUTI" and interchanging the term "routing area update (RAU)" and the term "tracking area update (TAU)", coupled with information known in the art, without undue experimentation. The examiner respectfully disagrees. Paragraph [0037] merely suggests taking over location registration information (s7) when a timer expires. It merely suggest that when a location registration cycle timer for the GERAN/UTRAN network 22 expires, the location registration information is taken over from the LTE network 21 to the GERAN/UTRAN network 22 (opposite to s23) if the LTE network holds a location information registration (opposite to s7). This suggestion does not include setting the Temporary Identity used in Next update (TIN) as claimed. The specification does suggest interchanging the term "P-TMSI" and the term "GUTI" and interchanging the term "routing area update (RAU)" and the term "tracking area update (TAU) in Fig. 3 to arrive at the subject matter of claims 1 and 5.  Such suggestion is only an applicant argument to arrive at a hypothetical embodiment not described in the original .
Applicant argues, on page 22, that the grounds of rejection fail to present any reasoning whatsoever as to why those skilled in the art would not understand what is claimed in claims 1-8, when the claims are read in light of the specification.  The examiner respectfully disagrees. the examiner explained in the Response to Arguments Section, that According to Figure 3:  s24 and s25, in case of the TAU Accept message contains an indication of ISR being activated (s24), the user equipment set the TIN to RAT-Related TMSI (ISR active) which contradicts the claim. Therefore, the ground of 112(b) rejections is supported. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644